        Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 1 of 29



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                              SOUTHERN DIVISION

HIAS, INC.
1300 Spring Street, Suite 500
Silver Spring, MD 20910
Montgomery County;

CHURCH WORLD SERVICE, INC.                            Case No. 8:19-cv-3346
475 Riverside Drive, Suite 700
New York, NY 10115;

LUTHERAN IMMIGRATION AND REFUGEE
SERVICE, INC.
700 Light Street                                      COMPLAINT FOR DECLARATORY
Baltimore, MD 21230                                   AND INJUNCTIVE RELIEF
City of Baltimore;

                                Plaintiffs,

              – versus –

DONALD TRUMP, in his official capacity as
President of the United States
1600 Pennsylvania Avenue NW
Washington, DC 20500;

MICHAEL POMPEO, in his official capacity as
Secretary of State
2201 C Street NW
Washington, DC 20520;

ALEX AZAR, in his official capacity as Secretary of
Health and Human Services
200 Independence Avenue SW
Washington, DC 20201;

CHAD WOLF, in his official capacity as Acting
Secretary of Homeland Security
3801 Nebraska Avenue NW
Washington, DC 20016;
                                Defendants.
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 2 of 29



                                        INTRODUCTION

   1. This lawsuit challenges the President’s unprecedented attempt to condition the

resettlement of refugees on state and local governments providing advance written consent to

refugee resettlement in their jurisdictions, which directly conflicts with the statutory scheme

enacted by Congress and core principles of federalism. The President’s order and resulting

agency actions threaten to deprive thousands of refugees of their best chance to successfully

build a new life and to burden thousands of U.S. families who are waiting to reunite with their

parents, children, and other relatives fleeing persecution. They threaten to deprive local

communities that want to welcome refugees of the opportunity to do so. And they threaten to

systematically dismantle the organizations—including Plaintiffs—that have spent decades

developing networks, expertise, and resources to carry out the American ideal of welcoming

refugees. Accordingly, and in order to stop ongoing irreparable harm and to prevent greater

irreparably injury in the future, Plaintiffs seek preliminary injunctive relief on an emergency

basis.

   2. On September 26, 2019, the President issued an Executive Order entitled “Enhancing

State and Local Involvement in Refugee Resettlement” (“Executive Order” or “Order”).

Executive Order 13888, 84 Fed. Reg. 52,355 (Sept. 26, 2019). The Order directs that the

placement of refugees for resettlement within the United States be preconditioned on written

consent from both the state and locality. The Order thus establishes a default whereby refugees

will not be resettled unless the state and locality take the affirmative step of providing written

consent—never before required—to such resettlement. In doing so, the Executive Order

contravenes the Refugee Act, exceeds the scope of the Administration’s statutory authority, and

violates constitutional federalism principles.




                                                  1
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 3 of 29



    3. In implementing the Executive Order, the U.S. Department of State (“State Department”)

announced that in order to continue resettling refugees in the next fiscal year, Plaintiffs must

submit a proposal by January 21, 2020, that includes written consent from states and localities

where refugees could be resettled. The State Department has charged Plaintiffs with soliciting

and obtaining such written consent.

    4. The State Department further announced that starting on June 1, 2020, states and

localities must both provide written consent for refugee resettlement to continue in their

jurisdictions.

    5. The Order creates but does not resolve any number of practical problems; for example, it

does not define “locality” or specify the local government office or entity required to provide

written consent where there are overlapping sub-state jurisdictions. Rather than resolve the many

practical concerns raised by the Order, the agencies responsible for implementing it have ignored

those issues and shifted the burden for resolving them onto the Plaintiffs, by requiring them to

obtain the written consents dictated by the Order if they wish to secure an agreement to continue

assisting refugees in resettlement.

    6. Plaintiffs HIAS, Church World Service, and Lutheran Immigration and Refugee Service

are three faith-based national resettlement agencies that hold agreements with the federal

government to assist refugees admitted to the United States in their resettlement. Together with

community partners and local, affiliated resettlement agencies throughout the country, Plaintiffs

stand ready to welcome refugees as they have done for more than half a century. Plaintiffs and

the six other national resettlement agencies provide critical support for newly admitted refugee

families, including preparing a home with basic necessities before the family’s arrival;

organizing donations of clothing, home supplies, and other items based on the family’s unique




                                                 2
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 4 of 29



needs; and even traveling to the airport to welcome the family as they arrive in the United States.

After a refugee family is initially resettled, these resettlement agencies provide continued support

designed to help refugees adjust to life in America.

   7. Plaintiffs and their affiliated organizations have been doing this work for decades.

Indeed, Plaintiffs have nearly 300 years of combined experience resettling refugees in the United

States, as they were doing so well before the Refugee Act of 1980 statutorily codified their

longstanding role. Never in all that time has the resettlement of refugees been contingent on the

prior written consent of government officials in the jurisdiction where the refugee is to be

resettled. Rather, through the enactment of the Refugee Act, Congress has specified that state

and local governments are to be consulted in decisions regarding refugee placement. The

Refugee Act, moreover, expressly reflects Congress’s considered judgment that refugees be

resettled with their families, that they have the resources and opportunities necessary to thrive in

their new communities, and that while states and localities should be consulted about

resettlement, they should not get to decide where or whether refugees are resettled. Neither the

federal statutory scheme nor the Constitution leaves room for a state or local veto over refugee

resettlement.

   8. As a result of the Executive Order and its implementation, Plaintiffs must either seek to

satisfy the prior written consent condition—causing a significant diversion of their resources and

risk to their nonprofit tax status with uncertain prospects of success—or lose out entirely on

securing an agreement that enables Plaintiffs to carry out their missions. Faced with this

decision, Plaintiffs are also mindful that the lives of thousands of refugees and the families with

whom they hope to reunite in the United States hang in the balance.

   9. The Plaintiffs respectfully request that the Court enjoin the Executive Order and its




                                                 3
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 5 of 29



implementation, including Defendants’ conditioning of refugee placement on the prior written

consent of state and local governments.

                                 JURISDICTION AND VENUE

    10. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 over Plaintiffs’ claims

under the U.S. Constitution and federal statutes. The Court has additional remedial authority

under 28 U.S.C. §§ 2201-02.

    11. Venue is proper under 28 U.S.C. § 1391(e) and Local Rule 501.4.b. Plaintiff HIAS

resides in the Southern Division of this District. No real property is involved in this action.

                                             PARTIES

    12. Plaintiff HIAS, Inc. is a 501(c)(3) faith-based organization and the world’s oldest refugee

resettlement agency. HIAS is the American Jewish community’s global refugee organization and

is one of the nine national refugee resettlement agencies that has an agreement with the State

Department to assist with the initial placement and resettlement of refugees. HIAS works

towards a world in which all refugees find welcome, safety, and freedom. Founded as the

Hebrew Emigrant Aid Society in 1881 to assist Jews fleeing pogroms in Russia and Eastern

Europe (and later renamed the Hebrew Immigrant Aid Society), HIAS now serves refugees and

persecuted people of all faiths and nationalities around the globe. Since HIAS’s founding, the

organization has helped more than 4.5 million refugees start new lives. HIAS has offices in 15

countries worldwide, including its headquarters in Silver Spring, Maryland, which is its principal

place of business. HIAS provides resettlement services in the United States through 15 affiliates

in 11 states.

    13. Plaintiff Church World Service, Inc. (“CWS”) is a 501(c)(3) faith-based organization

committed to serving the world’s most vulnerable people through just and sustainable responses




                                                  4
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 6 of 29



to hunger, poverty, displacement, and disaster. CWS is one of the nine national refugee

resettlement agencies that has an agreement with the State Department to assist with the initial

placement and resettlement of refugees. Since its founding in 1946 in the aftermath of the

Second World War, CWS has provided assistance and resettlement services to those displaced by

violence and discrimination. Within the United States, CWS works to build welcoming

communities that support refugees on a path toward self-sufficiency, full integration, and

securing a bright future for their families. To date, CWS has helped to resettle more than 860,000

refugees, parolees, and other entrants across the United States. CWS has offices in 8 countries

worldwide, including its headquarters in New York City and other domestic offices in Elkhart,

Indiana and Washington, D.C. CWS provides resettlement services in the United States in 19

locations in 16 states, either directly or through affiliates.

    14. Plaintiff Lutheran Immigration and Refugee Service, Inc. (“LIRS”) is a 501(c)(3) faith-

based organization dedicated to helping refugees and migrants seek safety and hope in the United

States. LIRS is one of the nine national refugee resettlement agencies that has an agreement with

the State Department to assist with the initial placement and resettlement of refugees, and one of

only two national resettlement agencies that contract with the State Department to assist with the

initial placement and resettlement of unaccompanied refugee minors. Since its founding in 1939,

LIRS has supported, equipped, and empowered more than half a million refugees resettling in the

United States. LIRS is based in Baltimore, Maryland. LIRS provides resettlement services for

adult refugees and families through affiliates in 30 locations; and it provides child welfare

services under the Unaccompanied Refugee Minor Program through affiliates in 15 locations. In

all, LIRS provides services in 23 states and the District of Columbia.

    15. Defendant Donald Trump is the President of the United States. He is sued in his official




                                                    5
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 7 of 29



capacity. In that capacity, he issued the Executive Order challenged in this action.

    16. Defendant Michael Pompeo is the Secretary of State and has responsibility for overseeing

the enforcement and implementation of the Executive Order by all State Department staff. He is

sued in his official capacity.

    17. Defendant Alex Azar is the Secretary of Health and Human Services and has

responsibility for overseeing the enforcement and implementation of the Executive Order by all

Department of Health and Human Services (“HHS”) staff. The Office of Refugee Resettlement

(“ORR”) sits within HHS as part of the Administration for Children and Families. He is sued in

his official capacity.

    18. Defendant Chad Wolf is the Acting Secretary of Homeland Security and has

responsibility for overseeing the enforcement and implementation of the Executive Order by all

Department of Homeland Security staff. He is sued in his official capacity.

                                  FACTUAL ALLEGATIONS

                Background on the Refugee Act and U.S. Refugee Resettlement

The Refugee Act

    19. The United States Constitution assigns the federal government the exclusive authority to

establish law and policy regarding the admission or exclusion of noncitizens, including the

exclusive authority to regulate immigration. This authority “derives from various sources,

including the Federal Government’s power ‘[t]o establish [a] uniform Rule of Naturalization,’ its

power ‘[t]o regulate Commerce with foreign Nations,’ and its broad authority over foreign

affairs.” Toll v. Moreno, 458 U.S. 1, 10 (1982) (citations omitted).

    20. Pursuant to this authority, Congress has enacted a comprehensive statutory scheme to

regulate immigration—the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1101, et seq.—




                                                 6
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 8 of 29



which empowers various federal agencies to enforce and administer immigration law.

   21. Congress amended the INA in 1980 by enacting the Refugee Act, which embodies the

U.S. commitment to humanitarian assistance for those fleeing persecution. Refugee Act of 1980

(“Refugee Act”), Pub. L. No. 96-212, 94 Stat. 102 (1980).

   22. In enacting the Refugee Act, Congress sought to “provide a permanent and systematic

procedure for the admission … of refugees of special humanitarian concern to the United States,

and to provide comprehensive and uniform provisions for the effective resettlement and

absorption of those refugees who are admitted.” Id. § 101(b).

   23. Through the Refugee Act, Congress declared that “it is the historic policy of the United

States to respond to the urgent needs of persons subject to persecution in their homelands,”

including through resettlement of such persons to this country. Id. § 101(a).

   24. The Refugee Act sets out detailed policies and procedures that govern the admission and

resettlement of refugees in the United States. See 8 U.S.C. § 1157, et seq.

   25. Under U.S. law, and with limited exceptions, a “refugee” is a person fleeing his or her

country because of persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion. See 8 U.S.C. §

1101(a)(42).

   26. Per the Refugee Act, each year the President determines, after consultation with

Congress, the number of refugees whose resettlement in the United States in the upcoming fiscal

year is “justified by humanitarian concerns or is otherwise in the national interest.” 8 U.S.C. §

1157(a)(2)-(3).

   27. The Refugee Act also established the Office of Refugee Resettlement (“ORR”), which

sits within the Department of Health and Human Services. See 8 U.S.C. §§ 1521(a), 1522(b).




                                                 7
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 9 of 29



ORR is responsible for funding and administering federal cash and medical assistance programs

for refugees beyond the initial resettlement period. 8 U.S.C. §§ 1521(b), 1522(e)(1).

    28. The Refugee Act sets out detailed instructions regarding how it should be determined

where admitted refugees are to be resettled within the United States.

    29. Congress identified specific factors that federal agencies charged with making initial

placement decisions must consider in administering the program. These include: (1) the

proportion of refugees to the general population in the area; (2) the availability of employment

opportunities, affordable housing, and public and private resources; (3) the likelihood of refugees

in the area becoming self-sufficient; (4) the likelihood of secondary migration of refugees from

the area; and (5) the views of the nonprofit organizations (including Plaintiffs) who provide

resettlement services to refugees. See, e.g., 8 U.S.C. §§ 1522(a)(2)(C)(iii)(I)-(IV), 1522(a)(2)(A).

    30. The Refugee Act also requires federal agencies1 to consult with relevant stakeholders

about the refugee placement process. This includes the Resettlement Agencies and their affiliates

as well as state and local governments. 8 U.S.C. §§ 1522(a)(2)(A), (D).

    31. For example, the Act provides that the agencies “shall consult regularly (not less than

quarterly) with State and local governments and private nonprofit voluntary agencies concerning

the sponsorship process and the intended distribution of refugees among the States and localities

before their placement in those States and localities.” Id. § 1522(a)(2)(A).




1
  The Refugee Act permits the President to reassign the statutory authority of the Director of the
Office of Refugee Resettlement to administer the Reception and Placement Program to another
office. 8 U.S.C. § 1522(b)(1)(B). President Carter determined that the Department of State
should exercise that authority; ever since, the Department of State’s Bureau of Populations,
Refugees, and Migration has administered the Reception and Placement Program. Accordingly,
this Complaint refers to the State Department’s responsibility to make grants or contracts with
Resettlement Agencies “consistent with the objectives of [8 U.S.C. § 1522].” Id.
§ 1522(b)(1)(A).


                                                 8
         Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 10 of 29



   32. The Act also provides that “[w]ith respect to the location of placement of refugees within

a State”—but only within a State—“the [agencies] shall, consistent with such policies and

strategies and to the maximum extent possible, take into account recommendations of the State.”

Id. § 1522(a)(2)(D) (emphasis added).

   33. The legislative history of these statutory provisions confirms that this consultation

requirement was “not intended to give States and localities any veto power over refugee

placement decisions, but rather to ensure their input into the process and to improve their

resettlement planning capacity.” H.R. Rep. No. 99-132, at 19 (1985).

   34. Congress has provided that assistance and services are to be provided to refugees

“without regard to race, religion, nationality, sex, or political opinion.” 8 U.S.C. § 1522(a)(5).

ORR’s regulations also incorporate this prohibition. See 45 C.F.R. § 400.5(g). Similarly, under

their agreements with the State Department, Plaintiffs must carry out their refugee resettlement

services in accordance with Title VI of the Civil Rights Act of 1964.

   35. The United States has also ratified the 1967 Protocol Relating to the Status of Refugees,

19 U.S.T. 6223, which bound the United States to respect Articles 2 through 34 of the 1951

International Convention Relating to the Status of Refugees. Under the Protocol, the United

States must respect a series of international obligations concerning the treatment and resettlement

of refugees, including honoring the rights of refugees to choose their place of residence within

their host country and to move freely within that country. See Art. 26 of the 1951 Convention

Relating to the Rights of Refugees, 19 U.S.T. 6223.

The U.S. Refugee Admissions Program

   36. The U.S. Refugee Admissions Program is managed by the State Department with the

Department of Homeland Security and the Department of Health and Human Services.




                                                  9
         Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 11 of 29



    37. The State Department, through its cooperating agencies around the world, is responsible

for facilitating the overall refugee application process, while the Department of Homeland

Security has responsibility for determining an applicant’s eligibility for refugee status under U.S.

law.

    38. Once the Department of Homeland Security conditionally approves an applicant for

resettlement, the refugee receives a “sponsorship assurance” from one of the nine resettlement

agencies (“Resettlement Agencies”), of which Plaintiffs are three.

    39. The Resettlement Agencies enter into agreements with the State Department to

participate in a congressionally created program that assists refugees after their resettlement. The

agreements are called “cooperative agreements.”

    40. A refugee must receive a “sponsorship assurance” from a Resettlement Agency before

she can travel to the United States. The Resettlement Agency assumes responsibility for placing

the refugee with one of its affiliates, and for providing the refugee with initial services during her

first 30 to 90 days in the United States.

    41. In providing sponsorship assurances, Resettlement Agencies and their affiliates take

responsibility for providing refugees with basic necessities and core services during their initial

period of resettlement and—in coordination with publicly supported refugee service and

assistance programs—assisting refugees in achieving economic self-sufficiency as soon as

possible after their arrival in the United States.

    42. Resettlement Agencies, directly and through affiliates, develop a close relationship with

the refugee or refugee families they resettle, as they provide critical support during this

vulnerable and challenging time.

    43. For example, local resettlement offices provide many services that a refugee family is




                                                     10
         Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 12 of 29



likely to require immediately upon their arrival, including finding housing and furnishing it,

stocking the pantry, and making the family a welcome meal for their first night. When the

refugees arrive, staff often greet them at the airport, along with needed translators and

caseworkers.

    44. After the refugees arrive, staff help with transportation and facilitate conversation while

the refugees learn English. Affiliates even provide babysitting services so that the refugees can

undertake the necessary steps to transition to life in America, like taking an English placement

test or getting social security cards.

    45. In the past, it took refugees 18 to 24 months from application for admission as a refugee

to resettlement in the United States. In recent years, however, it has taken far longer.

Consultation and Placement

    46. Part of the sponsorship assurance process involves determining where in the United

States a refugee will be resettled. This happens in two basic stages.

    47. First, the State Department’s Bureau of Population, Refugees, and Migration (“PRM”)

enters yearly into “cooperative agreements” with the nine Resettlement Agencies. Each

cooperative agreement specifies both the number of refugees that the federal government and

Resettlement Agency expect that the Agency will sponsor in the year ahead and their distribution

among the jurisdictions in which the Resettlement Agency and/or its affiliates operate. The result

is an overall annual placement plan that generally sets out the number of refugees to be placed in

each location around the country.

    48. In the second stage, PRM meets regularly—typically weekly—with the nine

Resettlement Agencies to review individual refugee applicant case records and match the

particular needs of each incoming refugee with the specific resources available in a local




                                                 11
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 13 of 29



community.

    49. If a refugee has a relative or someone else designated as a “U.S. tie,” then she must be

placed in the location where that family member or friend resides, with limited exceptions.

Otherwise, PRM and the relevant Resettlement Agency agree to resettle the refugee in the

community whose resources best match the refugee’s needs.

    50. These decisions take considerable time and care and require weighing multiple factors.

    51. Plaintiff HIAS, for example, has worked with outside researchers to develop software to

enable it to improve its process of matching a newly admitted refugee with one of its local

affiliates.

    52. After a Resettlement Agency agrees to sponsor a refugee for resettlement, it notifies its

local office or affiliate that it will receive the refugee for resettlement.

    53. Upon receiving a notification of resettlement from a Resettlement Agency, the affiliate

works to prepare for the refugee’s arrival.

Federal Funding for Refugee Assistance

    54. Federal funding for refugee resettlement and assistance falls into two main categories.

    55. First, the State Department provides funding through the Reception and Placement

Program, which covers up to the first 90 days a refugee is in the United States.

    56. The Reception and Placement Program is administered through the cooperative

agreements between the State Department and the Resettlement Agencies.

    57. Resettlement Agencies use this funding to provide housing, essential furnishings, food,

clothing, orientation, and assistance with access to other social, medical, and employment

services. Under the cooperative agreements, Resettlement Agencies are reimbursed $2,175 per

refugee they sponsor (at least $1,175 of which must be in direct assistance to the refugee, and up




                                                   12
         Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 14 of 29



to $1,000 of which may offset the cost of the affiliate’s services and overhead supporting the

refugee). This support is intended as a supplement to private resources the Resettlement

Agencies and their affiliates are able to mobilize for the benefit of their refugee clients.

   58. Second, ORR provides longer-term assistance to refugees, primarily through state

governments. See 8 U.S.C. § 1522. ORR funds, among other things, transitional and medical

services, as well as social services to help refugees become socially and economically self-

sufficient. See 8 U.S.C. §§ 1521, 1522.

   59. Additionally, ORR fully reimburses states for cash and medical assistance that they

provide to refugees and their families. See 8 U.S.C. § 1522(e)(1).

   60. The majority of refugee resettlement programs funded by ORR are administered by

states. In order to receive these federal funds, a state must submit a state plan, which is approved

by ORR. The state plan describes how the state will coordinate cash and medical assistance and

otherwise meet the requirements imposed by the Refugee Act. See id. § 1522(a)(6); 45 C.F.R. §§

400.4(a), 400.5(b).

   61. If a state chooses to withdraw from the refugee resettlement program, it may do so with

proper notice to ORR. See 45 C.F.R. § 400.301(a).

   62. The Refugee Act does not condition the resettlement of refugees in a state on that state’s

participation in the refugee resettlement program.

   63. If a state chooses to withdraw from the program, refugee resettlement continues in that

state pursuant to alternative arrangements established by Congress and federal agencies. See,

e.g., 8 U.S.C. § 1522(e)(7); 45 C.F.R. § 400.301(c).

The Success of the Refugee Program

   64. Since the passage of the Refugee Act in 1980, this congressionally established process for




                                                  13
         Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 15 of 29



refugee placement and resettlement has proved enormously successful, with the United States

serving as a world leader in humanitarian efforts to respond to the global refugee crisis. Refugees

from all over the world have been resettled in hundreds of locations across the country.

    65. The following map reflects the total number of refugees resettled in the United States per

state over the last five fiscal years, according to data from PRM.




    66. Since the passage of the Refugee Act in 1980, Plaintiffs and other Resettlement Agencies

have grown their networks of volunteers, drawing in large part from their various faith

communities, who are eager to welcome refugees.

    67. Cities across the country have also sought to welcome refugees, recognizing the immense

value refugees bring to local communities. Cities with declining populations, for instance, have

been revived by the influx of newly admitted refugees. Refugees have invigorated local

economies, brought innovation, and made communities stronger through their contributions to

public life and cultural institutions.


                                                14
         Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 16 of 29



      President Trump’s Targeting of Refugees and Efforts to Dismantle the Refugee
                             Resettlement Infrastructure

   68. In response to the global refugee crisis and the Syrian civil war, the United States began

to accept more refugees. The United States raised the annual goal for refugee admissions from

70,000 to 85,000 in fiscal year 2016, and then to 110,000 in fiscal year 2017 in response to the

scale of the current global refugee crisis.

   69. Some politicians responded to this increase by encouraging and exploiting anti-refugee

resentment. Then-Governor of Indiana Mike Pence was one of numerous state officials who

attempted to block the resettlement of Syrian refugees in their states based on fearmongering that

Syrian refugees represented a “Trojan horse” through which radical Islamic terrorists would

enter the United States.

   70. These state attempts to prevent refugee resettlement were uniformly blocked by the

federal courts. See, e.g., Exodus Refugee Immigration, Inc. v. Pence, 838 F.3d 902, 903-04 (7th

Cir. 2016); Tex. Health and Human Servs. Comm. v. United States, 193 F. Supp. 3d 733, 745

(N.D. Tex. 2016); Alabama v. United States, 198 F. Supp. 3d 1263, 1278 (N.D. Ala. 2016). The

Seventh Circuit found then-Governor Pence’s actions to be discriminatory and based on nothing

other than “nightmare speculation” of ISIS terrorists posing as refugees. Exodus Refugee

Immigration, 838 F.3d at 903.

   71. Amid this wave of anti-refugee sentiment, then-candidate Trump campaigned on a

promise to exclude Muslim refugees, whom he vilified as “radical Islamic terrorists,” from

entering the United States. Within his first week in office, President Trump made good on his

promise by signing Executive Order 13769, which, among other things, called for a 120-day

suspension of the U.S. refugee admissions program and an indefinite ban on the resettlement of

Syrian refugees. See Exec. Order No. 13769, Protecting the Nation From Foreign Terrorist Entry



                                                15
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 17 of 29



Into the United States, 82 Fed. Reg. 8977 (Jan. 27, 2017). Executive Order 13769 also

dramatically slashed the annual goal for refugee admissions set by President Obama by more

than half. Federal courts immediately blocked certain provisions of Executive Order 13769, but

the Trump Administration was undeterred. It continued with an onslaught of policies aimed at

driving down refugee admission rates and dismantling the refugee resettlement infrastructure.

    72. As a result of these efforts, the United States did not come close to meeting the annual

refugee admissions goal for fiscal year 2018, which was already the lowest in the history of the

United States’ refugee resettlement program. Of the 45,000 admissions slots created by the

Presidential Determination for fiscal year 2018, 82 Fed. Reg. 49,083 (Sept. 29, 2017), less than

half that number of refugees were in fact admitted. Processing times for refugees seeking to be

reunited with family members through the follow-to-join program also slowed to a near

standstill.

    73. As the end of fiscal year 2019 approached, the Administration announced it would

propose yet another record-low refugee admissions goal of only 18,000. This represents less than

one-fifth of the average (95,000) of all annual refugee admission goals set by previous presidents

since the enactment of the Refugee Act in 1980.

    74. Although the statute requires the President to set the annual refugee admissions goal

before the beginning of the new fiscal year (that is, before October 1), see 8 U.S.C. § 1157(a)(2),

President Trump delayed signing the Presidential Determination setting the Fiscal Year 2020

admissions goal for more than four weeks.

    75. During that four-week delay, refugee admissions were yet again suspended. As a result,

hundreds of refugees, many of whom have been waiting years to be resettled to safety in the

United States, had their travel canceled during this period.




                                                16
         Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 18 of 29



    76. All of these actions—the suspensions of refugee admissions, the slashing of the annual

refugee admissions goal, the failure to meet even slashed goals, and the delay in making the

statutorily required determination—have not just harmed refugees waiting to come to the United

States. They have also devastated refugees already here and the organizations that seek to help

them.

    77. The sharp drop in refugee admissions has forced Resettlement Agencies and their

affiliates to make significant budget cuts. That, in turn, has reduced their ability to help refugees

already resettled in the United States who continue to rely on Resettlement Agencies for support,

including after their initial government-funded benefits run out. It has also meant the loss of

community support critical to the United States’ ability to resettle refugees in the future.

                               The Refugee Veto Executive Order

    78. On September 26, 2019, President Trump signed Executive Order 13888, entitled

“Enhancing State and Local Involvement in Refugee Resettlement” (“Executive Order” or

“Order”). See 84 Fed. Reg. 52,355 (Sept. 26, 2019).

    79. The Order is similar to a provision included within President Trump’s first two Muslim

ban executive orders, both of which directed the Secretary of State to give states and localities

the maximum possible role in determining the placement or resettlement of refugees in their

jurisdictions.

    80. Despite being in effect since the first week of President Trump’s time in office, this

directive did not materially change the limited, statutorily defined role states and localities have

long played in making such determinations.

    81. Thus, the Order challenged here is far more prescriptive: it requires the Secretary of State

and the Secretary of HHS to “[w]ithin 90 days . . . develop and implement a process to determine




                                                 17
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 19 of 29



whether the State and locality both consent, in writing, to the resettlement of refugees within the

State and locality, before refugees are resettled within that State and locality . . . .” Exec. Order

§ 2(a). The Order also requires the Secretary of State to “publicly release any written consents of

States and localities to resettlement of refugees.” Id.

    82. The Order does not define “locality,” nor does it identify who within the State or

“locality” is authorized to provide the written consent it requires.

    83. It further directs the Secretaries of State and HHS to develop and implement a process by

which “if either a State or locality has not provided consent to receive refugees under the

Program, then refugees should not be resettled within that State or locality unless the Secretary

of State concludes, following consultation with the Secretary of Health and Human Services and

the Secretary of Homeland Security, that failing to resettle refugees within that State or locality

would be inconsistent with the policies and strategies established under 8 U.S.C. § 1522(a)(2)(B)

and (C) or other applicable law.” Exec. Order § 2(b).

    84. The Order exempts refugees seeking to reunite with certain family members in the United

States pursuant to 8 U.S.C. § 1157(c)(2)(A) from the operation of section 2(b). See Exec. Order

§ 2(c).

    85. Under 8 U.S.C. § 1157(c)(2)(A), spouses and unmarried children under age twenty-one

of already resettled refugees are entitled to admission to the United States in the same status as

their spouse or parent so long as they are not inadmissible. See 8 U.S.C. § 1157(c)(2)(A).

Refugees seeking admission under this statute are sometimes referred to as “follow-to-join

refugees.”

    86. The Order does not exempt follow-to-join refugees from the operation of section 2(a).

    87. Refugees resettled to the United States outside of the follow-to-join process are also




                                                  18
         Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 20 of 29



frequently reuniting with family members already here; yet family reunification outside of the

follow-to-join process is not exempted from any of the Order’s provisions.

               Defendants’ Implementation of the Executive Order

    88. Defendants have already begun implementing the Executive Order.

    89. Pursuant to that implementation, Defendants have decided that, as of June 1, 2020,

refugees may not be resettled in a particular location unless the governments of both the

“locality” and the encompassing state have affirmatively provided written consent for refugees to

be resettled there.

    90. Instead of soliciting those consents themselves, Defendants have decided to require the

Resettlement Agencies, including Plaintiffs, to do so.

    91. These decisions are reflected in the Notice of Funding Opportunity (“Funding Notice”)

PRM issued on November 6, 2019 for its Reception and Placement Program for Fiscal Year

2020, which will run from June 1, 2020 to September 30, 2020.

    92. To be considered for the Reception and Placement Program for the 2020 fiscal year, a

Resettlement Agency must submit an application according to the instructions in the Funding

Notice by January 21, 2020 at 12:00 p.m. EST.

    93. As stated in the Funding Notice, PRM is requiring applicants to “seek written consent for

resettlement of refugees for FY 2020 from the state governor’s office and the chief executive

officer of the local government (county or county equivalent).”

    94. The requirement to seek written consent applies not only to those applicants proposing to

manage resettlement for adult refugees and refugee children traveling with their families, but

also to those applicants proposing to assist with placing unaccompanied refugee minors into

foster care.




                                                19
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 21 of 29



   95. The requirement to seek consent does not depend on whether the refugee to be resettled is

a follow-to-join refugee.

   96. The Funding Notice requires that applicants provide in their proposal a “list of state and

local government consents.”

   97. For each listed state, the Resettlement Agency must also include supporting

documentation in the form of “a letter of consent from the state governor’s office” or, if consent

is “unavailable,” a “note [of] the date [the applicant] sought the consent and that it is

unavailable.”

   98. For each listed locality, the Resettlement Agency must also include supporting

documentation in the form of “a letter of consent from the chief executive officer of the local

government (county or county equivalent)” or, if consent is “unavailable,” a “note [of] the date

the [applicant] sought the consent and that it is unavailable.”

   99. The Funding Notice instructs that “PRM will not permit placement in states or localities

that lack such documentation.”

   100.         PRM will treat consents as a prerequisite to resettlement.

   101.         This is evident, for example, from the Funding Notice’s instructions regarding

placement of refugees outside of PRM’s prescribed ordinary resettlement radius of 50- or 100-

miles within the state of a particular local office. Applicants proposing to manage placement of

refugees outside that placement radius must propose a model that “include[s] an approach that

ensures refugees are placed only in states and localities that have consented to receive refugees.”

   102.         The Funding Notice also advises applicants that “state and local consents are not

required for refugee resettlement before the award period.” (emphasis added).

   103.         Moreover, although section 2(b) of the Executive Order suggests the possibility




                                                  20
             Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 22 of 29



that the lack of consent from a particular state or local government might not preclude refugee

resettlement there, the implementation of the Order, as evidenced by the Funding Notice, does

not provide for such a possibility.

             The Executive Order and Its Implementation Irreparably Harm Plaintiffs

      104.        Plaintiffs are three of the nine national Resettlement Agencies with current

cooperative agreements with the State Department to resettle refugees through the Reception and

Placement Program.

      105.        Refugee resettlement lies at the heart of the Plaintiffs’ work in the United States.

The Plaintiffs share a mission to stand with and advocate on behalf of refugees and other

persecuted people and engage their respective faith communities in welcoming refugees and

newcomers. Plaintiffs’ missions and work are the product of sincerely held religious beliefs.

      106.        Plaintiffs collectively have resettled millions of refugees.

      107.        Plaintiffs’ current cooperative agreements end on May 31, 2020. Starting on June

1, 2020, Plaintiffs must have a new cooperative agreement in order to continue assisting newly

admitted refugees with their resettlement in the United States.

      108.        Per the Funding Notice’s requirements, Plaintiffs must submit their proposals for

refugee resettlement by January 21, 2020 in order to be considered for a new cooperative

agreement.

      109.        For clients assigned to them through the State Department’s process, Plaintiffs

provide direct resettlement services or partner with other organizations across the country to do

so.

      110.        HIAS currently provides refugee resettlement support through its various affiliate

offices in 11 states: California, Delaware, Florida, Massachusetts, Michigan, New York, North




                                                    21
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 23 of 29



Carolina, Ohio, Pennsylvania, Washington, and Wisconsin.

   111.        Either directly or through its affiliates, CWS currently maintains resettlement

offices in 19 locations in 16 states: California, Florida, Georgia, Illinois, Indiana, Kentucky,

Michigan, Nebraska, New Hampshire, New York, North Carolina, Ohio, Oregon, Pennsylvania,

Texas, and Virginia.

   112.        LIRS provides resettlement services for adult refugees and families through

affiliates in 30 locations. LIRS also resettles unaccompanied refugee children through affiliates

in 15 locations. In all, LIRS provides services in the District of Columbia and 23 states:

Arkansas, Arizona, California, Colorado, Florida, Georgia, Maryland, Massachusetts, Michigan,

Minnesota, Nebraska, New Mexico, New York, North Carolina, North Dakota, Oregon,

Pennsylvania, South Carolina, South Dakota, Texas, Virginia, Washington, and Wisconsin.

   113.        Some of LIRS’s affiliates resettle both unaccompanied refugee children and other

refugees, but most of its affiliates only resettle one or the other group.

   114.        Plaintiffs’ success as Resettlement Agencies depends on their broad network of

affiliates and offices around the country. In order to carry out their work effectively, Plaintiffs

and their affiliates invest considerably in a network of individuals and entities whose cooperation

is both useful and necessary to successfully resettle refugees, including landlords, medical

providers, employers, government agencies, congregations, civic organizations, and foster care

providers.

   115.        Plaintiffs also rely heavily on the work of their volunteers, often drawing upon

their faith communities that believe—as Plaintiffs do—that refugee resettlement is a fulfillment

of the religious calling to welcome the stranger. In turn, Plaintiffs serve as a conduit, providing

these faith communities with an opportunity to express this sense of calling.




                                                  22
           Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 24 of 29



    116.        As a result of the Executive Order and its implementation, Plaintiffs must seek the

written consent of all relevant state and local governments in every location where they propose

to resettle refugees in the current fiscal year.

    117.        Plaintiffs must document these consents before January 21, 2020, when their

proposal in response to the Funding Notice is due.

    118.        If Plaintiffs do not document the relevant consents by this deadline, they will be

unable to continue resettling refugees in those locations.

    119.        If Plaintiffs or their affiliates are not permitted to continue resettling refugees,

they may be unable to sustain their operations and be forced to close local resettlement offices.

This would frustrate Plaintiffs’ missions and harm their overall operations.

    120.        The relationships and goodwill that Plaintiffs and their affiliates have cultivated

over the course of several decades is difficult to rebuild once lost and cannot be transferred to

new localities and states.

    121.        Moreover, if Plaintiffs are forced to close certain of their affiliates, their ability to

continue to provide services under the Reception and Placement Program itself may be

threatened. This is so because in awarding cooperative agreements, the State Department

considers a Resettlement Agency’s geographic reach and whether it has demonstrated low rates

of “secondary migration,” a term referring to the phenomenon in which a refugee quickly

decides to move away from his or her initial placement.

    122.        More generally, secondary migration creates inefficiencies and burdens because

the initial Resettlement Agency affiliate must coordinate with the receiving Resettlement Agency

affiliate to transfer services for the refugee who has moved. Moreover, the initial affiliate loses

its investment in the refugee’s initial resettlement, and the refugee must expend time and




                                                   23
          Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 25 of 29



resources to relocate.

   123.        In order to try to avoid these harms, Plaintiffs must engage in considerable

lobbying activities to solicit written consents from state and local governments, as required by

the Executive Order. Plaintiffs and their affiliates expect to spend thousands of hours lobbying

scores of state and local governments if the Executive Order remains in effect.

   124.        Lobbying on this scale will result in the diversion of Plaintiffs’ resources, which

will threaten their ability to engage in work in furtherance of their missions.

   125.        The burdens imposed by being required to document written consents are

especially severe because of uncertainty around the precise locations where refugees may have

U.S. ties or otherwise wish to resettle. Moreover, because refugees ordinarily may be placed

anywhere within a 50- or 100-mile in-state radius of an affiliate office, Plaintiffs’ affiliates

generally must solicit consents from well beyond the counties in which they reside.

   126.        For Plaintiff LIRS, this issue is compounded by the fact that in addition to the

services that it provides to refugees through the Reception and Placement Program, it is one of

only two national Resettlement Agencies that participates in the Unaccompanied Refugee Minor

(“URM”) program. Under this program, LIRS works with the State Department and HHS to

provide child welfare services to refugee children who are resettled in the United States without

a parent or custodian.

   127.        This work includes identifying, screening and educating potential foster families,

and placing refugee children with those families. An appropriate foster family can be located

anywhere within a participating state, which means that maintaining the ability to operate the

URM program will require LIRS to obtain the written consent of every “county or county

equivalent” in every state where the program operates.




                                                  24
           Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 26 of 29



    128.        Plaintiffs are concerned that time spent lobbying state and local officials for

consent could expose it or its affiliates—all of whom are non-profit organizations—to liability

under state or federal laws regulating lobbying, particularly by non-profits.

    129.        The process for obtaining consents has been made more difficult as a result of

Defendants’ failure to provide sufficient guidance clarifying what the Executive Order requires.

For example, the Funding Notice fails to explain its use of “county equivalent” so as to enable

Plaintiffs and their affiliates to solicit consent from such an entity. As a result, Plaintiffs have

been forced to divert significant resources to address questions from their affiliates about the

Order.

    130.        The Executive Order and its implementation burden and threaten Plaintiffs’

ability to fulfill their missions in accordance with their religious values.

                                      CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF
                                   (Violation of the Refugee Act)

    131.        The foregoing allegations are repeated and incorporated as though fully set forth

herein.

    132.        The Refugee Act sets out the conditions and considerations for the domestic

resettlement of refugees, including the placement of refugees among and within the states. See 8

U.S.C. § 1522(a).

    133.        The Refugee Act also specifies that the President must “determine[]” the total

number of refugees to be admitted within a given fiscal year, after consultation with Congress.

See 8 U.S.C. § 1157(a)(2) & (e).

    134.        Within this congressionally created scheme, the state and local governments’ role

in decisions regarding placement of admitted refugees is well-defined—they are to be consulted.



                                                  25
           Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 27 of 29



See 8 U.S.C. § 1522(a)(2)(A)-(D).

    135.        Under the Refugee Act, refugee placement and/or resettlement may not be

conditioned on either the state or the local government’s approval, much less both.

    136.        The Executive Order and the Defendants’ implementation of it violate the

Refugee Act.

                                 SECOND CLAIM FOR RELIEF
                         (Violation of the Administrative Procedure Act)

    137.        The foregoing allegations are repeated and incorporated as though fully set forth

herein.

    138.        Defendants’ actions taken to implement the Executive Order, including but not

limited to Defendants’ conditioning of refugee placement and resettlement on prior state and

local written consent, are arbitrary, capricious, an abuse of discretion or otherwise not in

accordance with law; contrary to constitutional right, power, privilege, or immunity; and in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right.

    139.        Defendants’ actions taken to implement the Executive Order were arbitrary and

capricious because they failed to follow their own policies, procedures, and regulations.

    140.        Defendants’ actions taken to implement the Executive Order, including

Defendants’ conditioning of refugee placement on prior state and local written consent,

constitute a legislative rule issued without observance of the notice and comment procedure

required by 5 U.S.C. § 553.

    141.        Defendants’ implementation of the Executive Order must therefore be set aside

pursuant to the Administrative Procedure Act, 5 U.S.C. § 706(2)(A)-(D).




                                                   26
           Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 28 of 29



                                  THIRD CLAIM FOR RELIEF
                         (Violation of the U.S. Constitution – Federalism)

   142.          The foregoing allegations are repeated and incorporated as though fully set forth

herein.

   143.          Under the U.S. Constitution, the federal government has the exclusive authority to

determine law and policy regarding noncitizens and immigration, including the exclusive

authority to determine the admission and exclusion of refugees.

   144.          The Executive Order and Defendants’ implementation of it seek to delegate to

state and local governments authority that the Constitution vested exclusively with the federal

government.

   145.          The Executive Order and Defendants’ implementation of it are therefore

preempted by the principle of federalism on which the Constitution is structured.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for the following relief:

   A. A preliminary and permanent injunction enjoining Defendants, their officials, agents,

          employees, assigns, and all persons acting in concert or participating with them from

          implementing or enforcing any portion of the Executive Order;

   B. A declaration that the Executive Order is unlawful and invalid;

   C. A declaration that conditioning refugee placement on the written consent from state and

          local governments is unlawful and invalid;

   D. An order awarding Plaintiffs costs of suit and reasonable attorneys’ fees and expenses

          pursuant to any applicable law;

   E. Such other and further relief as the Court deems equitable, just, and proper.




                                                  27
        Case 8:19-cv-03346-PJM Document 1 Filed 11/21/19 Page 29 of 29



Dated: November 21, 2019                        Respectfully submitted,

Melissa S. Keaney*                               /s/ Justin B. Cox
International Refugee Assistance Project         Justin B. Cox (Bar No. 17550)
PO Box 2291                                      International Refugee Assistance Project
Fair Oaks, CA                                    PO Box 170208
mkeaney@refugeerights.org                        Atlanta, GA 30317
(916) 546-6125                                   jcox@refugeerights.org
                                                 (516) 701-4233

                                                 Linda Evarts*
                                                 Kathryn Austin*
                                                 Mariko Hirose*
                                                 International Refugee Assistance Project
                                                 One Battery Park Plaza 4th Floor
                                                 New York, NY 10004
                                                 levarts@refugeerights.org
                                                 kaustin@refugeerights.org
                                                 mhirose@refugeerights.org
                                                 (516) 701-4620

                                                 * Motion for Pro Hac Vice forthcoming




                                           28
